Citation Nr: 1218128	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  09-15 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability (TDIU) by reason of service-connected disability.




REPRESENTATION

Veteran represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the RO.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The purpose of this remand is to schedule the Veteran for a VA examination to determine the current severity of his symptoms.  

The Veteran contends that his PTSD is more severe than the 50 percent rating reflects.  The most recent VA examination took place in April 2008. The Veteran argues that his symptoms have increased in severity since the time of his last VA examination and therefore, he requires a new examination to determine his current rating.

The treatment records from December 2009 show that the Veteran continues to have difficulty with occupational and social relationships and that the Veteran had become more isolative.   

The mere passage of time, alone, is not sufficient to trigger a remand for another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  However, the Veteran has claimed that his disorder has worsened since the time of his last VA examination and he has submitted treatment records indicating increased symptoms.  The Veteran is competent to report a worsening of symptoms. Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.)

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Reexamination will be requested whenever VA determines that there is a need to verify the current severity of a disability.  38 C.F.R. § 3.327(a) (2011).  Consequently, the Veteran should be afforded another examination to determine the current severity of his service-connected PTSD.

Additionally, the Veteran asserts that his PTSD has caused significant difficulties in his employment.  The Court has held that a total compensation rating based upon individual unemployability (TDIU) is encompassed in a claim for increased rating or the appeal of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Veteran's claim for a higher evaluation includes a claim for a TDIU rating.

Accordingly, the case is REMANDED to the RO for the following action:

The RO should take appropriate action in order to  ascertain if the Veteran has received any VA, non-VA, or other medical treatment for the service-connected PTSD that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO must then obtain copies of these records and associate them with the claims folder.

The RO should then afford the Veteran a VA examinations to determine the current severity of the service-connected PTSD.  

In all examinations, the following considerations will govern:

a. The claims folder, and a copy of this remand, will be made available to the examiner(s) who must acknowledge such receipt and review in any report generated as a result of this remand.  

b. The examiner(s) must conduct any appropriate interview and any testing to respond to the inquiries.

c. The examiner(s) must state the medical and factual basis or bases for any opinions rendered based on his or her clinical experience, medical expertise, and established medical principles, and with identification of the evidence of record.
  
d. If the examiner finds he or she cannot provide a requested finding without resort to pure speculation, he must provide a complete rationale for any such opinion.  He must indicate whether his or her inability to provide such an opinion is a result of such factors as: i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his or her part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.

e. The examiner must: 

i. Provide all findings relevant to the nature and severity of the Veteran's service-connected PTSD, including the impact of the Veteran's PTSD on his social and occupational functioning and his ordinary activities of daily living.

ii. Provide a global assessment of functioning (GAF) score.  If providing a GAF score is not possible, the examiner should explain why in the examination report. 

iii. Provide an opinion as to whether the Veteran's PTSD precludes him from procuring or maintaining substantially gainful employment

Thereafter, the RO should review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

After completing all indicated development, the RO must readjudicate the claim for increase in light of all the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.   The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


